Motion Granted; Order filed June 6, 2013




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-13-00296-CR
                                 ____________

                        JOSE RAUL RIVERA, Appellant

                                         V.

                       THE STATE OF TEXAS, Appellee


                   On Appeal from the County Court at Law
                            Navarro County, Texas
                      Trial Court Cause No. C34495-CR

                                     ORDER

      The reporter’s record in this appeal was filed March 29, 2013. Appellant
filed a motion stating that the record in incomplete in that hearings that were held
December 17, 2012 and February 13, 2013 have been omitted from the record on
appeal.   Appellant asks this court to order preparation of the supplemental
reporter’s record and extend time to file his brief. The motion is granted.

      Jennifer Whitten, the official court reporter for the County Court at Law of
Navarro County is ordered to file the missing portions of the reporter’s record on
or before July 1, 2013. If the omitted records are not available, the court reporter
is directed to file written communication with this court stating that the omitted
report is not available.

       Appellant’s brief is due 30 days from the date the supplemental reporter’s
record is filed.

                                             PER CURIAM